Case 2:18-cv-03855-DMG-E Document 26 Filed 11/02/18 Page 1 of 10 Page ID #:110

    1
    2 Francis J. "Casey" Flynn, Jr. (SBN: 304712)
            casey@lawofficeflynn. com
    3 LAW OFFICE OF FRANCIS J. FLYNN, JR.
    4 422 South Curson Ave.
      Los Angeles, CA 90036
    5 Telephone: (314) 662-2836
    6
    7 Attorney for Claimants

    8

    9
   10                      UNITED STATES DISTRICT COURT
   11                    CENTRAL DISTRICT OF CALIFORNIA

   12
   13                                               Case No. 2:18 CV 3855 DMG (Ex)

   14   UNITED STATES OF AMERICA,
                                                    VERIFIED CLAIM TO SEIZED
   15
                                                    FUNDS
                        Plaintiffs,
   16
            v.
   17
   18   APPROXIMATELY $107,539,422.29 IN                HONORABLE DOLLY M. GEE
        FUNDS AND SECURITIES,
   19
   20                  Defendants.
   21
   22
   23
   24
   25
   26
   27
   28

                                             -1-

                           VERIFIED CLAIM TO SEIZED FUNDS
Case 2:18-cv-03855-DMG-E Document 26 Filed 11/02/18 Page 2 of 10 Page ID #:111

    1
    2
    3       The following is a Verified Claim to Seized Funds executed by the Claimants
    4 to the funds seized by the government on June 4, and June 18, 2014. Attorney Casey
    5 Flynn makes no appearance in this action and this Claim is not an appearance,
    6 motion, or other proceeding for any of the claimants. Rather, it is a Verified Claim
    7 as required by statute to be filed with the Court and served on the government, and
    8 this Claim is made as mandated by the statutes governing the nature of this
    9 proceeding.
   10
   11 DATED: November 2, 2018
   12 Respectfully Submitted,
   13
   14                                                 Is/ Francis Flynn
   15                                                 Francis Flynn ESQ.
   16                                                 Attorneys for Claimants
   17                                                 Identified on Attachment to Item No. 1
   18                                                 below
   19

   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -1-
                            VERIFIED CLAIM TO SEIZED FUNDS
Case 2:18-cv-03855-DMG-E Document 26 Filed 11/02/18 Page 3 of 10 Page ID #:112

    1                             PROOF OF SERVICE
    2    I am employed in the County of Los Angeles, State of California. I am over

    3 the age of 18 and not a party to the within action; my business address is
    4 LAW OFFICE OF FRANCIS J. FLYNN, JR., 422 South Curson Ave.
    5 Los Angeles, CA 90036
    6       On November 2,    2018,   I served the document described as:
    7
    8 VERIFIED CLAIM
    9
            through the Court's ECF electronic filing and service system.
   10
               Executed on November 2,     2018,    at Los Angeles, California.
   11
   12                                     /sf Francis J. Flynn
   13
   14
   15
   16
   17
   18
   19
  20
  21
  22
   23
   24
   25
   26
   27
   28

                                              -2-
                          VERIFIED CLAIM TO SEIZED FUNDS
    Case 2:18-cv-03855-DMG-E Document 26 Filed 11/02/18 Page 4 of 10 Page ID #:113

                                  SECTION I -CONTACT INFORMATION


                                         CLAI.M.ANT INFQli.M.ATI.~N
Claimant/Contact Name: (Last. First)
See Attached
Business/Institution Name: (if applicable)            J Prisoner ID: (if applicable)



Address: (Include Street, City, State, and Zip Code)



Social Security Number/Tax Identification Number: (Enter N/A if you do not have one)
Not Available
Please provide an explanation why you do not have a Social Security Number, if above is N/A:
The numbers are not available


Phone: (optional) c/o 314 662 2836                       1
                                                    Email: (optional)
                                                    Casey@lawofficeflynn. com
                                   ATTORNEY.INFORM.ATl()N·.·(ifiaPPii¢ablel
Attorney Name: (Last, First)
Flynn, Casey
Attorney Title:

Firm Name: (if applicable)
Law Offices of Francis J. Flynn, Jr.
Attorney Address: (Include Street, City, State, and Zip Code)
422 South Curson Ave.,
Los Angeles, CA 90036

Are you an attorney_ filing this claim on behalf of your client? XDYES DNO
Attorney Phone: (optional)
414 662 2836
                                                          .IAttorney Email: (optional)
                                                            Caseyttlawofficeflynn. com
If any of this information changes, you are responsible for nottfymg the agency of the new mformatton.


                                           SECTION II - ASSET LIST
List each asset ID and asset description that you are claiming.

#      AssetiD                       Asset Description
1      n/a                           Approximately $107,539,422.29 in Funds and Securities seized by the
                                     government on June 4 and June 19, 2014




Standard Claim Form                            November 2, 2018                                            Page 2
     Case 2:18-cv-03855-DMG-E Document 26 Filed 11/02/18 Page 5 of 10 Page ID #:114

                                    SECTION Ill - INTEREST IN PROPERTY

Identify your interest in each of the assets you are claiming. If you are filing for multiple assets and the responses
are not the same for each asset, please print out multiple copies of this page to submit with the claim. If you have
documentation that supports your interest in the claimed assets (e.g., bill of sale, retail installment agreements,
contracts, titles or mortgages}, please include copies of the documents with the submission of the claim .
      \
            .··
                      : ' ..
                                   .· 1NT~8l:$fJ".Ir,t~PRO.RERJYIN~OMJl1lON .
Asset ID              Description
1                     Property Care Policy Holder- Valley Surgical Center, LLC
2                     Property Care Policy Holder - Golden State Practice Manag_ement, LLC.
3                     Property Care Policy Holder- San Diego Ambulatory Surge_ry Center, LLC
4                     Property Care Policy_ Holder- Top Surg_eons, LLC.
5                     Property Care Policy Holder - New Life Surgery Center, LLC.
6                     Pro12.ert'L Care Policy Holder- Beverly Hills Surgery Center, LLC.
7                     Property Care Policy Holder - Orange Grove Sui"Q_e_ry_ Center, LLC
8                     Property Care Policy Holder- Valencia Ambulatory Surgery Center, LLC
9                     Property Care Policy Holder- East Bay Ambulatory Surgery Center, LLC.
10                    Property Care Policy Golder - Skin Cancer and Reconstructive Surgery Specialists of
                                                      Beverly Hills, Inc.
11                    Property Care Policy Holder- Ciro Surgery Center, LLC. -
12                    Property Care Policy Holder- Palmdale Ambulatory Surgery Center, LLC.
13                    Property Care Policy Holder- Independent Medical Services, Inc.




In the space below, please explain why you have a valid, good faith, and legally recognizable interest in this
asset:

   The claimants indicated above who are Account owners are the owners of the accounts which were seized by the
government on June 4, and June 18, 2014. They have not engaged in any unlawful activity as alleged in the
Complaint

   The claimants indicated as the Policy Holders of Property Care Insurance, Inc., have valid insurance claims for
defense and indemnity under policies and contracts with Property Care Insurance, Inc. As policy holders they have
standing to assert their own contractual rights and interests in the funds the government seized on June 4, and June
18, 2014.

   The claimants indicated as Beneficiaries under the various trusts have a right and standing under federal law to
assert their rights and the rights of the trust to recover the funds which belonged to the trust and were seized by the
government on June 4 and June 19, 2014.




Standard Claim Form                             November 2, 2018                                                    Page 3
    Case 2:18-cv-03855-DMG-E Document 26 Filed 11/02/18 Page 6 of 10 Page ID #:115

 In the space below, please list any documents you are including in support of your interest in the asset(s). If
 none are included, please explain why.



 No documents are submitted in support of this Claim because it is not physically possible to do so. There
 are many thousands of documents involved in this proceeding. It is not possible to list them or provide a
 description of the many documents. The government has seized most of the documents involved in this case
 as of June 4, 2014, and the government has the knowledge, possession, and control of the documents
 involved in this proceeding.




                                           SECTION IV- RECOVERY OF LOSS
Complete this section for assets you have recovered all or a portion of your losses either via an insurance claim and/or
via some other source of recovery. If you have more recovery of loss information than may fit on this page, print out
multiple copies of this page to attach with the claim and indicate which assets apply to each page. If you have not
received any recovery of your losses, then leave this section blank.
                              .· ..                                                     ·.
                ·· .... ·..
Asset ID                              Asset Description
                                      None


                                       INSURANCE .CLAIM INFORMATJON (if applicable)
Name of Insured: (Last, First)
None
Policy Number:                                                    Claim Number:

Name of Insurance Company:                                        Name of Insurance Agent: (Last, First)

Insurance Company Address: (Include Street, City, State, and Zip Code)



Phone: (optional)                                                 Email: (optional)

Have you received compensation from the insurance                 Amount of Compensation:
com_m~ny?   DYES       DNO

  Standard Claim Form                                November 2, 2018                                            Page 4
    Case 2:18-cv-03855-DMG-E Document 26 Filed 11/02/18 Page 7 of 10 Page ID #:116
If other sources of recovery exist (e.g., restitution, returns on investment or other settlements), please list and
describe the details below
                               OtHER SOURCJ:(S} OF RECOVERY(if SPPJicable)
Source of Recovery 1:                                                          Amount of Recovery:
None
Source of Recovery 2:                                                          Amount of Recovery:



In the space below, please list any documents you are including in support of your claim of recovery of loss.
If none are included, please explain why.



  No documents are submitted in support of this Claim because it is not physically possible to do so. There
  are many thousands of documents involved in this proceeding. It is not possible to list them or provide a
  description of the many documents. The government has seized most of the documents involved in this case
  as of June 4, 2014, and the government has the knowledge, possession, and control of the documents
  involved in this proceeding.




  Standard Claim Form                          November 2, 2018                                              Page 5
Case 2:18-cv-03855-DMG-E Document 26 Filed 11/02/18 Page 8 of 10 Page ID #:117



                                    Attachment to Item No.1
                                        Name of Claimants


 (1)     Property Care Policy Holder- Valley Surgical Center, LLC
 (2)     Property Care Policy Holder - Golden State Practice Management, LLC.
 (3)     Property Care Policy Holder- San Diego Ambulatory Surgery Center, LLC
 (4)     Property Care Policy Holder- Top Surgeons, LLC.
 (5)     Property Care Policy Holder- New Life Surgery Center, LLC.
 (6)     Property Care Policy Holder- Beverly Hills Surgery Center, LLC.
 (7)     Property Care Policy Holder- Orange Grove Surgery Center, LLC
 (8)     Property Care Policy Holder- Valencia Ambulatory Surgery Center, LLC
 (9)     Property Care Policy Holder- East Bay Ambulatory Surgery Center, LLC.
 (1 0)   Property Care Policy Golder - Skin Cancer and Reconstructive Surgery Specialists of
                                      Beverly Hills, Inc.
 (11)    Property Care Policy Holder - Ciro Surgery Center, LLC. -
 (12)    Property Care Policy Holder- Palmdale Ambulatory Surgery Center, LLC.
 (13)    Property Care Policy Holder- Independent Medical Services, Inc.

 The business address to each of the Claimants is in care of their Attorney

 Casey Flynn
 Law Offices of Francis J. Flynn, Jr.
 422 South Curson Ave.,
 Los Angeles, CA 90036
 (414) 662-2836
 Casey@lawofficeflynn.com
  Case 2:18-cv-03855-DMG-E Document 26 Filed 11/02/18 Page 9 of 10 Page ID #:118

                                           SECTION V- DECLARATION

The following declaration must be completed by the claimant.

   I attest and declare under penalty of perjury that my claim is not frivolous and the information provided in support
of my claim is true and correct to the best of my knowledge and belief.


                                                                                                                  Signature
                                                                              Francis Flynn
                                                                                                              Printed Name
                                                                                                  11/02/2018
                                                                                                                       1Date
See Attachments for Verifications

If a court finds that a claimant's assertion of an interest in property was frivolous, the court may impose a civil fine.
Title 18 United States Code, Subsection 983(h). A false statement or claim may subject a person to criminal
prosecution under Title 18 United States Code, Sections 1001 and 1621.




Standard Claim Form                              November 2, 2018                                                     Page 6
Case 2:18-cv-03855-DMG-E Document 26 Filed 11/02/18 Page 10 of 10 Page ID #:119



                                        VERIFICATION


        I, Jamie Hidalgo, declare and say:

        I am the Manager, Assistant Manager, and CEO of the various corporations identified
 below. I have the permission of the corporations and their Board of Directors to make this
 Verification and I make this Verification on their behalf for the following:

        Valley Surgical Center, LLC
        Golden State Practice Management, LLC.
        San Diego Ambulatory Surgery Center, LLC
        Top Surgeons, LLC.
        New Life Surgery Center, LLC.
        Beverly Hills Surgery Center, LLC.
        Orange Grove Surgery Center, LLC
        Valencia Ambulatory Surgery Center, LLC
        East Bay Ambulatory Surgery Center, LLC.
        Skin Cancer and Reconstructive Surgery Specialists of Beverly Hills, Inc.
        Ciro Surgery Center, LLC.
        Palmdale Ambulatory Surgery Center, LLC.
        Independent Medical Services, Inc.

        I have read the foregoing Claim and know the content thereof to be true and correct of my
 own knowledge, except as to those matters which are stated on information and belief, and as to
 those matters I believe them to be true.

        I declare under penalty of perjury under the laws of the United States of America the
 foregoing is true and correct.

        Executed this 2nd day ofNovember, 2018, at Los Angeles, California.
